



--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of February 1, 2014, between Titan International,
Inc., a Illinois corporation (“Titan”) and its successor (s), and John Hrudicka
(“Executive”) (hereinafter, as amended or modified referred to as the
“Agreement”). The effective date of this Agreement (the “Effective Date”) shall
be February 1, 2014. Titan and Executive may be hereafter referred to as the
“Parties”.


INTENDING TO BE LEGALLY BOUND HEREBY, the Parties agree as follows:


1.
Position.    Titan agrees to employ Executive and Executive agrees to

accept employment as Chief Financial Officer of Titan pursuant to the terms of
this Agreement. Executive will perform such services in the capacity of Chief
Financial Officer as may be assigned to him by the By-laws and, from time to
time by the CEO and Chairman of Titan during the Employment Term and, if
applicable, during the Extended Employment Term, (as such terms are defined in
Section 2). Executive will devote such of his business skill, time and effort to
his employment hereunder as shall be reasonably necessary to discharge his
obligations hereunder.


2.
Employment Term. Executive’s term of employment by Titan

under this Agreement will begin on the Effective Date and will terminate on the
date two (2) years after the Effective Date (the “Employment Term”), unless
terminated earlier as provided in Sections 5 and 6 hereof.


Subject to the provisions of Sections 5 and 6 of this Agreement, this Agreement
shall not automatically renew. If this Employment Agreement is extended by
successive one-year periods from year to year thereafter (collectively, such
one-year renewal periods are hereinafter referred to as the “Extended Employment
Term”), unless notice of nonrenewal is given in accordance with the provisions
of the following three sentences. If either party desires not to continue the
employment of Executive under this Agreement beyond the Employment Term, or, if
applicable, beyond the Extended Employment Term (the last day of the Employment
Term, or the last day of the Extended Employment Term, if applicable, is
hereinafter referred to as the “Termination Date”), that party shall at least
six (6) months but not more than twelve (12) months prior to the Termination
Date give written notice to such effect to the other party. Unless the notice of
nonrenewal is thereafter revoked prior to the Termination Date by the party
giving notice, and the party receiving notice of such nonrenewal consents in
writing to the revocation thereof, the employment of Executive under this
Agreement shall terminate effective on the Termination Date. Any notice of
nonrenewal, revocation of nonrenewal or consent to revocation of nonrenewal
given by Titan shall be authorized by CEO/Chairman.

1

--------------------------------------------------------------------------------






3.    Direct Compensation.    (i) Upon execution of this Agreement, Executive
shall receive (a) $50,000.00 signing bonus; and (b) 10,000 shares of restricted
Titan stock. (ii) For his service hereunder during the Employment Term and, if
applicable, during the Extended Employment Term, Executive will receive a base
salary payable at an annual rate of $290,000.00 (the “Base Salary”), to be paid
in accordance with the normal practices for remunerating Titan executive
management. Nothing in this Agreement will be deemed to prohibit an increase at
any time in the Base Salary if Titan’s Board of Directors approves. (The Base
Salary, if so adjusted, is herein called the “Adjusted Base Salary”). In
addition to salary, the Executive shall be entitled to receive a minimum bonus
of $75,000.00 in 2014, provided that the 2014 financial results of Titan compare
favorably to the 2013 financial results of Titan. During the balance of the
Employment Term and any Extended Employment Term, the Executive may be entitled
to receive a bonus and Titan restricted stock. The bonus and any restricted
stock award is at the discretion of the Board of Directors. The Board of
Directors will establish the bonus and performance standards at the beginning of
each year. (iii) The Executive, during the Employment term, shall be entitled to
two weeks of vacation plus Titan designated holidays in each year and shall,
during such periods, be entitled to remuneration as hereinbefore provided.


3.
Standard Executive Benefits.    In addition to the benefits described in

Sections 4, 5 and 6, Executive and, as applicable, Executive’s family, shall be
entitled to participate during the Employment Term, and if applicable, during
the Extended Employment Term in all of Titan’s then prevailing Executive benefit
plans and programs which are generally available to Titan executive management,
including without limitation, any group life, hospitalization, surgical, major
medical and accidental death and dismemberment insurance plans and/or benefits,
dental, 401k and any pension or other capital accumulation plans (collectively,
the “Standard Executive Benefits”).


5. Death or Disability.
In the event of Executive’s death or disability

hereinafter defined) during the Employment Term, or, if applicable, during the
Extended Employment Term, Titan shall pay Executive, his designated beneficiary
or estate, in addition to all payments due under Section 4, 5 and 6, the
Supplemental Death or Disability Benefits, as the case may be, as described
below.


5.1 Supplemental Death Benefit.
In the event of Executive’s death

during the Employment Term, or if applicable, during the Extended Employment
Term, Titan shall pay Executive’s estate a lump sum equal to all earned yet
unpaid Base Salary or Adjusted Base Salary, if any, in effect as at such date of
death plus the full amount of such Base Salary or Adjusted Base Salary for a
period ending six (6) months following the month during which the date of such
death occurred (even if such six month period extends beyond the Termination
Date), and thereafter during the remainder of the Employment Term, or, if
applicable, the Extended Employment Term, fifty percent (50%) of Executive’s
Base Salary. In addition, Titan shall continue to provide Executive’s family
with the Standard Executive Benefits from the date of Executive’s death until
the later of (1) the expiration of the Employment Term or, if applicable, the
Extended Employment Term or (2) six months.

2

--------------------------------------------------------------------------------






5.2 Supplemental Disability Benefits. In the event of Disability of Executive
(as hereinafter defined), the majority of Titan’s Board of Directors as then
constituted, at its election and upon 30 days written notice to Executive, may
terminate the employment of Executive under this Agreement effective as of the
last day of the month within which the end of such 30-day period occurs (the
“Disability Termination Date”). For purposes of this Agreement the term
“Disability” shall mean the inability of Executive to engage in his regular
occupation as a senior executive officer of a corporation generally comparable
to Titan at a level of compensation commensurate with his education, training
and experience for a substantially continue period which has extended or will
foreseeable extend beyond six months in duration as a result of sickness, bodily
injury, or mental or emotional disease or disorder of any type, excluding
attempted suicide or intentionally self-inflicted injury. Upon termination of
the employment of Executive by reason of Disability, the liabilities of Titan
will be as follows:


a.
During the periods referred to in (i) and (ii) below, Titan shall

continue to provide the Executive with the following direct compensation: (i)
commencing with the first day of the month next succeeding the Disability
Termination Date, a lump sum equal to all earned yet unpaid Base Salary or
Adjusted Base Salary, if any, in effect as of such Disability Termination Date
plus a monthly amount which shall be equal to one-twelfth of Executive’s Base
Salary or Adjusted Base Salary, in effect as at such Disability Termination
Date, for a period of 24 months following such Disability Termination Date (the
“Disability Benefit Continuation Period”) or until the end of the then current
contract extension whichever occurs first; however, that the monthly amounts
payable under (i) above shall be reduced by an amount equal to the sum of the
amount of monthly benefits then actually received by Executive pursuant to (A)
any long-term disability insurance plan then generally provided to executive
management by Titan, and (B) any supplemental disability insurance program then
provided to Executive by Titan.

3

--------------------------------------------------------------------------------








(b) During the Disability Benefit Continuation Period, Titan shall continue to
provide Executive with full participation in the benefits described in Sections
4, 5.1 and 5.2.


If there should be any dispute between the parties as to Executive’s incapacity
or physical or mental disability at any time, such dispute shall be determined
by the written opinion of an impartial reputable physician agreed upon for this
purpose by the parties or their representatives or, failing Agreement by the
parties within twenty (20) business days of the request by either party to the
other, by a panel of three impartial reputable physicians to be selected within
twenty (20) business day of request by either party to the other, one by
Executive and one by Titan, respectively, and one by the two physicians so
selected. If the physician selected by Titan and Executive should fail to select
the third physician within ten (10) business days of their appointment, or if
either Titan or Executive should fail to select a physician, the remaining
member(s) of the panel shall be appointed by Director of Mayo Clinic of
Rochester, MN. The opinion of the majority of the panel as to the matter in
dispute shall be final and binding on the parties. Executive shall submit to
such examination(s) as may be necessary for the purposes herein.


6.    Termination. Executive’s employment under this Agreement may be terminated
by Titan upon the occurrence of any of the following events:


6.1    Termination for Cause. If Titan terminates the Executive’s employment for
cause, for this purpose, “Termination for Cause” shall mean any of the
following: (i) termination of the Executive’s employment for willful or gross
neglect of duties hereunder, or willful misconduct in the performance of such
duties, so as to cause material harm to Titan, determined in good faith by the
CEO/Chairman; (ii) termination following a judicial determination that Executive
has committed fraud, misappropriation or embezzlement against Titan; (iii)
termination due to Executive’s having committed any felony for which he is
convicted and which, as determined in good faith by the President and results in
material harm to Titan and its subsidiaries considered as a whole; or (iv) has
failed or refused to perform his duties under this Agreement as CEO/Chairman of
Titan as assigned by the Board of Directors. Upon the occurrence of a
Termination for Cause, Titan’s obligations under this Agreement shall terminate,
except that in the event of Termination for Cause pursuant to clause (iv) of the
first sentence of this Section 6.1, Titan shall remain obligated to pay
Executive fifty percent (50%) of his Base Salary and to continue for the
Executive and/or his family the full benefits described in Section 4 for a
period of six months.



4

--------------------------------------------------------------------------------






6.2 Termination Without Cause. If Titan terminates the Executive’s employment
and unless such termination shall be pursuant to Section 5 or 6.1, such
termination shall, in all cases, constitute “Termination Without Cause” with
effect from the date of action by Titan. Any demotion from the position of CFO
set forth in Section 1, or any material reduction in the authorities inherent to
such position, in each instance unless made with Executive’s prior written
consent, or upon a termination pursuant to Sections 5 or 6.1, or any non-payment
or reduction in the Base Salary or Adjusted Base Salary then in effect or any
other breach by Titan of this Agreement shall be deemed to constitute
Termination Without Cause:


(a)    In the event of Executive’s Termination Without Cause, Titan shall remain
obligated to pay Executive 100% of his Base Salary or Adjusted Base Salary then
in effect for two (2) years from the effective date of the Termination Without
Cause, but in no event beyond the Employment Term or, if applicable, the
Extended Employment plus all benefits described in Sections 4, 5 and 6 during
the Employment Term;


(b)     In the event of Executive’s Termination Without Cause, Titan agrees to
provide for of the Executive and his spouse and dependents which live in the
household shall receive, at no cost and expense to them for the remaining
Employment Term, group medical (including hospitalization, surgical, and major
medical) and dental insurance benefits provided or furnished or made available
under Titan’s Plan (at Executive, or in the event of Executive death, at
Executive’s spouse’s election with respect to which plan) then prevailing
Executive benefit plans to the then employed highest level executive officers’
of either of them from time to time. Titan shall pay the full premiums for all
such benefits furnished through group insurance plans as well as all other
charges and expenses for providing such benefits;


(c) In the event of Executive’s Termination Without Cause, Titan agrees all
outstanding stock options and the Employer match under Titan’s 401k Plan for the
Executive shall vest 100% immediately; and


(d)    In the event of Executive’s Termination Without Cause, Titan shall
provide, as a condition of any such sale, that the acquiring entity and/or
successor shall assume this Agreement and become obligated to perform all of the
terms and conditions hereof.


6.3 Change of Control.
In the event of a Change of Control of Titan

and the Executive does not wish to remain with Titan, the Executive upon leaving
Titan
will receive the remaining amount of money due him on this Employment Agreement.

5

--------------------------------------------------------------------------------






7.    Successors and Assigns.    This Agreement shall be binding upon any
successor or assigns of Titan and a successor or assigns shall be any surviving
corporation under which it might be merged or consolidated or the purchaser of
substantially all of the assets of Titan.


8.    Termination. This Agreement shall terminate upon the death of both
Executive and his spouse or earlier if mutually agreed upon by the Executive and
Titan.


9.    Expenses.    Titan will pay or reimburse Executive for any expenses
reasonably incurred by him in furtherance of his duties hereunder, including,
without
limitation expenses for entertainment, travel (including automobile operating
expenses),
meals, hotel accommodations and other ordinary and necessary activities incurred
on
behalf of Titan, subject to reasonable documentation of such expenses by
Executive.
Titan shall also reimburse the Executive for moving expenses (specifically
excluding
costs associated with the sale of Executive’s current home, i.e. real estate
commission,
taxes, revenue stamps and the like).




10.
Inventions and Improvements. Any invention or development of any

kind related to Titan’s business made or conceived by Executive (solely, jointly
or in conjunction with anyone else) while he is employed by Titan pursuant to
this Agreement shall be promptly disclosed by Executive to Titan and shall be
the sole property of Titan. Executive shall execute an assignment to Titan, or
to another designated by it, of his entire claim to and interest in each such
invention or development. Executive undertakes to sign all lawful papers and, at
Titan’s expense, to assist it in every lawful way to obtain and sustain patents
or copyrights for its benefit in any such inventions or developments when
requested by Titan. Executive shall not be entitled to compensation beyond his
Base Salary or Adjusted Base Salary for the performance of any such acts.


11.    Confidential Information. Executive acknowledges that by reason of his
employment with Titan he has and will hereafter, from time to time during his
Employment Term, and, if applicable, during the Extended Employment Term, become
exposed to and/or become knowledgeable about proposals, plans, inventions,
practices, systems, programs, formulas, customer lists, and other forms of
business information which are not known to Titan’s competitors and which are
not recognized as being encompassed within standard business management
practices and which are kept secret and confidential by Executive (the
“Confidential Information”). Executive therefore agrees that at no time during
or after the period of his employment by Titan will he disclose or use the
Confidential Information except as may be required in the prudent course of
business for the benefit of Titan, provided, that no payment required to be made
by Titan under the terms of this Agreement including the Exhibits hereto after
termination of the employment of Executive shall be subject to any right of
set-off, counterclaim, defense, abatement, suspension, deferment or reduction by
reason of any claim against Executive based upon breach of the covenant in this
Section 12 other than execution of an unsatisfied final judgment rendered by a
court of competent jurisdiction.

6

--------------------------------------------------------------------------------






12.    Competition. Executive hereby agrees that until the termination of his
employment under this Agreement, and for a period of three (3) years thereafter,
he will not, unless authorized in writing to do so by Titan, directly or
indirectly own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be employed or otherwise connected in
any substantial manner with any business which directly competes to a material
extent with line of business of Titan or its subsidiaries that is material to
the businesses, financial condition or prospects of Titan and its subsidiaries
considered as a whole; provided that nothing in this paragraph shall prohibit
Executive from acquiring up to 5% of any class of outstanding equity securities
of any corporation whose equity securities are regularly traded on a national
securities exchange or in the “over-the-counter market”.


13.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, shall be settled by arbitration in accordance
with the rules of the American Arbitration Association and judgment upon such
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall be held in Illinois unless another
location shall be mutually agreed to by the parties at the time of the
arbitration. In any dispute between the parties as to which Executive is
sustained on the claim(s) by or against him, Titan shall pay all legal fees
incurred by Executive in connection with the dispute over such claim(s). If more
than one is involved in any dispute and if Executive is sustained as to one or
more of such claims but not as to all of such claims, there shall be a
reasonable allocation of applicable legal expenses. Titan will reimburse
Executive for those legal expenses determined by the arbitrator(s) or by the
consent of the parties to be allocable to the claim or claims as to which
Executive is upheld.


14.    Binding Effect: Amendments. Executive’s undertakings hereunder will be
binding regardless of (i) the duration of his employment with Titan; or (ii) the
reasons for or manner of termination of his employment. This Agreement will bind
and inure to the benefit of the heirs, personal representatives, successors and
assigns of the parties, will supersede any prior understanding between the
parties relating to the same subject matter and may be modified and varied only
in writing signed by the parties hereto.


15.    Notices. All notices hereunder shall be given in writing by personal
delivery or by registered mail addressed to Titan at is principal place of
business and to Executive at his residence address as then listed in Titan’s
records.
    

7

--------------------------------------------------------------------------------






16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois and jurisdiction of the State
of Illinois.


17.    Miscellaneous.    (a) the failure of a party to insist on any occasion
upon strict adherence to any term of this Agreement shall not be considered to
be a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any waiver must be
in writing signed by the party waiving any right; (b) the underlined captions in
this Agreement at the beginning of Sections are for reference only and shall not
be deemed to define or limit the provisions hereof or to affect their
construction and application; (c) the parties agree that this Agreement may be
executed in any number of counterparts, and in the event, each counterpart shall
be deemed a complete original and be enforceable without reference to any other
counterpart.


18.    Survival. Termination of the Executive’s employment whether voluntary or
involuntary, whether with or without cause, shall not relieve Titan and/or its
successor (s) from their obligations hereunder. All of Sections 5 and 6 and
shall survive the termination of this Agreement and shall not relieve Titan
and/or successor from their obligations under these Sections.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




TITAN INTERNATIONAL, INC




By:
            Maurice M. Taylor, Jr.,
CEO and Chairman




By:
            John Hrudicka
Executive



8